AFFIRMED; Opinion Filed October 13, 2017.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00455-CV

                           IN THE INTEREST OF C.L., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC-16-00298-X

                             MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Stoddart
                                   Opinion by Justice Myers
       Mother appeals the trial court’s order appointing Father sole managing conservator and

appointing her possessory conservator of their child.       The trial court’s order followed the

provisions of a mediated settlement agreement signed by all the parties and their attorneys. See

TEX. FAM. CODE ANN. § 153.0071 (West 2014). Mother’s appointed counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that the record does not contain

any reversible error that was preserved for appellate review. Counsel states in the brief that he

served Mother by mail at her last known address with a copy of the brief and advised Mother of

her right to examine the appellate record and file a pro se response. In addition, this Court

provided Mother a copy of the Anders brief and notified her of her right to examine the appellate

record and file a pro se response. Mother did not file a pro se response.

       The procedures established in Anders are applicable where, as here, the appellant’s

appointed counsel concludes that there are no non-frivolous issues to assert on appeal. See In re
D.D., 279 S.W.3d 849, 849–50 (Tex. App.—Dallas 2009, pet. denied). This Court is not

required to address the merits of each claim raised in an Anders brief or a pro se response. See

Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); In re D.D., 279 S.W.3d at 850

(citing Bledsoe, 178 S.W.3d at 827). Instead, our duty is to determine whether there are any

arguable grounds for reversal and, if so, to remand the case to the trial court so that new counsel

may be appointed to address the issues. See In re D.D., 279 S.W.3d at 850.

       In the Anders brief, counsel for Mother presents a professional evaluation of the record

demonstrating why there are no arguable grounds for reversal and concluding that Mother’s

appeal is frivolous and without merit. See Anders, 386 U.S. at 744. We independently reviewed

the entire record and counsel’s Anders brief and agree that the appeal is frivolous and without

merit. We find nothing in the record that could arguably support the appeal. Accordingly, we

affirm the trial court’s judgment.




                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE
170455F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF C.L., A CHILD                     On Appeal from the 305th Judicial District
                                                     Court, Dallas County, Texas
No. 05-17-00455-CV                                   Trial Court Cause No. JC-16-00298-X.
                                                     Opinion delivered by Justice Myers. Justices
                                                     Lang and Stoddart participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 13th day of October, 2017.




                                               –3–